
	
		I
		112th CONGRESS
		2d Session
		H. R. 6239
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2012
			Mr. Graves of
			 Missouri introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to prevent
		  the payment of cash to recipients of supplemental nutrition assistance for the
		  return of empty bottles and cans used to contain food purchased with benefits
		  provided under such Act.
	
	
		1.Short titleThis Act may be cited as the
			 SNAP Fraud Prevention Act of
			 2012.
		2.AmendmentsSection 3(k)(1) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2012(k)(1)) is amended—
			(1)by striking
			 and hot foods and inserting hot foods, and
			(2)by adding at the end the following:
				
					and any
				deposit fee in excess of amount of the State fee reimbursement (if any)
				required to purchase any food or food product contained in a returnable bottle
				or can, regardless of whether such fee is included in the shelf price posted
				for such food or food
				product,.
			3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect 180 days after the date of the
			 enactment of this Act.
		
